


110 HR 3899 IH: Parents’ Empowerment

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3899
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Hunter introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide a civil action for a minor injured by exposure
		  to an entertainment product containing material that is harmful to minors, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Parents’ Empowerment
			 Act.
		2.Civil action for
			 a minor injured by exposure to an entertainment product containing material
			 that is harmful to minors
			(a)Civil
			 actionA minor, through a person acting on behalf of the minor in
			 accordance with Rule 17(c) of the Federal Rules of Civil Procedure to the
			 extent applicable, may, in a civil action in an appropriate district court of
			 the United States, obtain relief under
			 subsection (b) against any person who
			 knowingly sells or distributes in interstate or foreign commerce an
			 entertainment product containing material that is harmful to minors, if—
				(1)a
			 reasonable person would expect a substantial number of minors to be exposed to
			 the material; and
				(2)the minor as a
			 result of exposure to that material is likely to suffer personal or emotional
			 injury or injury to mental or moral welfare.
				(b)ReliefIn
			 an action under
			 subsection (a), if the minor is the
			 prevailing party—
				(1)the minor shall
			 recover compensatory damages of not less than $10,000 for each instance of any
			 such material in any such product to which such minor was so exposed;
				(2)the minor may
			 recover punitive damages;
				(3)the court, in its
			 discretion, may allow the minor a reasonable attorney’s fee (including expert
			 fees) as part of the costs; and
				(4)the court may order
			 any other appropriate relief.
				(c)Affirmative
			 defenseIt is an affirmative defense to an action under this
			 section that a parent or guardian of the minor owned or possessed the
			 entertainment product containing the material to which the minor was exposed,
			 and an act of that parent or guardian was the proximate cause of the minor’s
			 exposure to that material.
			(d)DefinitionsFor
			 purposes of this section:
				(1)The term
			 entertainment product means a picture, photograph, image, graphic
			 image file, drawing, video game, motion picture film, or similar visual
			 representation or image, book, pamphlet, magazine, printed matter, or sound
			 recording.
				(2)The term
			 material that is harmful to minors means any pornographic
			 communication, picture, image, graphic image file, article, recording, writing,
			 or other pornographic matter of any kind that is obscene or that—
					(A)the average
			 person, applying the contemporary standards of the adult community in which the
			 minor resides with respect to what is suitable for minors, would find, taking
			 the material as a whole and with respect to minors of the ages that the person
			 reasonably would expect to be exposed to the material—
						(i)is
			 designed to appeal to, or is designed to pander to, the prurient interest in
			 nudity, sex, or excretion, with respect to minors; and
						(ii)depicts,
			 describes, or represents, in a manner patently offensive with respect to
			 minors, an actual or simulated sexual act or sexual contact, an actual or
			 simulated normal or perverted sexual act, or a lewd exhibition of the genitals
			 or post-pubescent female breast; and
						(B)a reasonable
			 person would find, taken as a whole, lacks serious literary, artistic,
			 political, and scientific value for minors sufficient to overcome the
			 pernicious effect of that material.
					(3)The term
			 minor means an individual under the age of 18.
				(e)SeverabilityIf
			 any provision of this section or any application of such provision to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 section and the application of the provision to any other person or
			 circumstance shall not be affected.
			
